Exhibit  10.1

FARO TECHNOLOGIES, INC.
SEVERANCE AGREEMENT

ARTICLE I
EFFECTIVE DATE

          This Severance Agreement (the “Agreement”) is made and entered into
effective as of the 24th day of July, 2006 (the “Effective Date”) by and between
FARO Technologies, Inc. (the “Company”) and BARBARA SMITH (hereinafter referred
to as “Executive”).  Executive has tendered her resignation, and the Company and
Executive hereby desire to enter into this Agreement setting forth the terms of
Executive’s severance in order to ensure an efficient and orderly transition in
the Company’s management team.

ARTICLE II
TERMINATION OF EMPLOYMENT AND SEVERANCE TERMS

          Section 2.1          Employment.  Subject to the terms and conditions
of this Agreement, the Executive and the Company agree that Executive shall
continue to be employed by the Company from the Effective Date through August 4,
2006, which shall be the date of Executive’s termination of employment (the
“Termination Date”).  The Company shall pay to Executive her earned but unpaid
compensation accrued through the Termination Date pursuant to normal payroll
procedures of the Company.

          Section 2.2          Options.  All vested options to purchase the
Company’s common stock held by Executive shall expire thirty (30) days after the
Termination Date.  All unvested options to purchase the Company’s common stock
held by Executive shall expire on the Termination Date.

          Section 2.3          Severance Payments.  Subject to Article IV
hereof, upon the termination of Executive’s employment, the Company shall pay
Executive continued salary through February 4, 2007, at a rate equal to
Executive’s base salary in effect at the Termination Date, payable pursuant to
normal payroll procedures of the Company. 

          Section 2.4          Consulting Availability.  In consideration of
this Agreement and the severance payments granted herein, Executive agrees to
provide transition assistance to the Company and to Executive’s successor during
business hours by telephone as may be reasonably requested.

          Section 2.5          Reimbursement.  The Company shall reimburse
Executive for all reasonable expenses incurred by her during her employment and
in the course of performing the duties assigned to her that are consistent with
Company’s policies in effect from time to time with respect to such expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

--------------------------------------------------------------------------------




          Section 2.6          Indemnification.  Company hereby expressly agrees
that all rights to indemnification and all limitations on liability existing in
favor of Executive as provided in Company’s Restated Certificate of
Incorporation, By-laws, or similar governing instrument, in effect as of the
date of this Agreement, or otherwise existing under applicable state or federal
law, shall survive Executive’s resignation and shall continue in full force and
effect, and shall be honored by such entities or their respective successors as
if they were the indemnifying party thereunder, without any amendment thereto.
Nothing in this Agreement in any way restricts or limits Executive’s
indemnification rights.

          Section 2.7          FCPA Investigation. Should a conflict arise in
the current legal representation provided by the Company in the pending FCPA
investigation, Company agrees, subject to Section 4.3, to pay directly to
counsel of Executive’s choice all reasonable legal fees and costs for
Executive’s separate representation for the remainder of the investigation and
any resulting actions, if any.

ARTICLE III
NONQUALIFIED DEFERRED COMPENSATION PROVISION

          Section 3.1          General.  It is intended that the payments
provided pursuant to or in connection with this Agreement shall qualify for the
“short-term deferral” rule exempting such payments from being considered
nonqualified deferred compensation under Section 409A of the Code.

ARTICLE IV
COOPERATION

          Section 4.1          General. The Company is currently defending or
involved in, and may in the future become involved or be required to defend
additional, various claims, including civil actions, disputes with third
parties, civil and criminal investigations, inquiries by federal and state law
enforcement officials, inquiries by regulatory or self-regulatory organizations,
about which Executive may have personal knowledge (collectively, “Claims”).  It
is possible that such Claims will concern matters relating to Executive’s
employment, or her areas of responsibility at the Company.  It is also possible
that she may be named as a defendant in connection with Claims.

          Section 4.2          Continued Cooperation. Executive has cooperated
with the Company in the past regarding the Claims, and in the future, Executive
shall:

                       (a)            continue to cooperate fully with the
Company and with federal and state law enforcement or regulatory agencies and
self-regulatory organizations with respect to the Claims, whether or not
Executive is named as a party therein; provided, however, that the Company shall
(to the extent it can reasonably do so) (A) provide Executive reasonable notice
relating to meetings and document requests and (B) schedule such meetings and
document productions at a place which is mutually convenient; and

                       (b)            provide the Company with copies of all
documents in her possession or control relating to the Claims (to the extent
Executive has not already provided such documents to the Company).

-2-

--------------------------------------------------------------------------------




          Section 4.3          Advancement/Reimbursement of Legal Fees.  In
furtherance of and consistent with the Company’s Restated Certificate of
Incorporation and By-laws (each as amended as of the date hereof), the Company
hereby confirms and agrees that it shall promptly pay directly to Executive’s
chosen counsel all reasonable legal fees and costs incurred after the
Termination Date for the defense of the pending actions and investigations as
well as any Company-related actions or investigations that may arise after the
Termination Date, provided that the Company shall only make such payments upon
receipt of an undertaking by or on behalf of the Executive to repay such amounts
if she is ultimately found not to be entitled to indemnification by the Company
pursuant to applicable law.  The Company agrees that the Executive is permitted
to retain separate legal counsel for purposes of defending the pending civil
actions and investigations as well as any such actions or investigations which
are Company-related and occur after the Termination Date.  The Company further
agrees to reimburse the Executive for all previously incurred reasonable legal
fees (including such legal fees for counsel retained by Executive to assist and
advise regarding her cooperative efforts if cooperation is requested by the
Company in connection with Claims) and reasonable expenses incidental to such
cooperation.  The Company and Executive agree that Executive will not be
compensated for the time that she spends at meetings, in travel to meetings, or
in connection with the production of documents, or in connection with any other
activities or tasks comprising a form of cooperation; provided, however, that in
the event Executive is subpoenaed to give testimony by the Company, either at
trial or deposition, she shall be paid such witness fees and travel expenses by
the Company as are permitted under applicable law.

          Section 4.4          Notification Requirements.  As part of her duty
of cooperation, Executive agrees to give the Company prompt notice if she is
served with process as a defendant in a civil action relating in any way to her
Company employment.  Similarly, the Company agrees to give Executive prompt
notice if it is served with process as a defendant in a civil action where
Executive is also named as a defendant.

          Section 4.5          Further Assistance.  Executive also agrees to
cooperate with the Company in the event her assistance would be helpful with
regard to litigation or disputes where the Company is asserting a claim itself
against third parties. Executive will provide similar assistance with regard to
such proceedings as she will offer in regard to Claims.  Generally, Executive
and the Company agree to cooperate with each other, in good faith, with regard
to legal proceedings involving Executive brought by or against private parties.

ARTICLE V
MISCELLANEOUS

          Section 5.1          Notices.  Notices given pursuant to this
Agreement shall be in writing and shall be deemed given when personally
delivered or sent by telecopy transmission or three (3) days after being sent by
United States mail, postage prepaid to the parties at their respective address
set forth below:

-3-

--------------------------------------------------------------------------------




 

To the Company:

 

 

 

FARO Technologies, Inc.

 

Attention:  Chief Financial Officer

 

125 Technology Park

 

Lake Mary, FL  32746

 

 

 

To the Executive:

 

 

 

Barbara Smith

 

c/o Katherine C. Lake

 

Fowler White Boggs Banker

 

501 E. Kennedy Blvd., Ste 1700

 

Tampa, FL 33602

          Section 5.2          Severability.  The provisions of this Agreement
shall be regarded as divisible, and if any of such provisions or any part are
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remainder of such provisions or parts and the
applicability thereof shall not be affected thereby.

          Section 5.3          Withholding.  The Company shall be entitled to
withhold from amounts to be paid to the Executive any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold.  The Company shall be entitled to rely on an opinion of nationally
recognized tax counsel if any question as to the amount or requirement of any
such withholding shall arise.

          Section 5.4          Entire Agreement.  This Agreement embodies the
entire Agreement and understanding between the Company and Executive relating to
the subject matter hereof.

          Section 5.5          Survival.  Unless expressly indicated to the
contrary, each promise, commitment or provision of this Agreement shall remain
in force after the termination of Executive’s employment with the Company.

          Section 5.6          Governing Law; Resolution of Disputes.  The laws
of the State of Florida and the federal laws of the United States of America,
excluding the laws of those jurisdictions pertaining to resolution of conflicts
with laws of other jurisdictions, govern the validity, enforcement,
construction, and interpretation of this Agreement.  In the event that there is
any litigation under this Agreement, Executive and the Company (a) consent to
the personal jurisdiction of the state and federal courts having jurisdiction in
Orange County, Florida, (b) stipulate that the proper, convenient, and exclusive
venue for any legal proceeding arising out of this Agreement is Orange County,
Florida, for a state court proceeding, or the Middle District of Florida,
Orlando Division, for a federal court proceeding, and (c) waive any defense,
whether asserted by motion or pleading, that Orange County, Florida, or the
Middle District of Florida, Orlando Division, is an improper or inconvenient
venue.

          Section 5.7          No Waiver.  No waiver of any provision of this
Agreement shall be valid unless in writing and signed by the person against whom
it is sought to be enforced.  The failure by either party to insist upon strict
performance of any provision will not be construed as a waiver or relinquishment
of the right to insist upon strict performance of the same provision at any
other time, or any other provision of this Agreement.

-4-

--------------------------------------------------------------------------------




          Section 5.8          Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the heirs and representatives of
Executive, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company.

          Section 5.9          Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

          Section 5.10          Headings.  The headings contained are for
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement

          Section 5.11          Costs.  In any action between Executive and the
Company arising out of this Agreement, the losing party shall reimburse the
prevailing party, on demand, for all reasonable attorneys’ fees and costs of
action incurred by the prevailing party in enforcing, defending, or prosecuting
rights under this Agreement.

          Section 5.12          Further Assurances.  Each party hereto shall
cooperate and shall take such further action and shall execute and deliver such
further documents as may be reasonably necessary in order to carry out the
provisions and purposes of this Agreement.

          Section 5.13          No Strict Construction.  The parties have
jointly participated in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

          EXECUTIVE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS AGREEMENT, WAS
AFFORDED SUFFICIENT OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF HER CHOICE, AND
TO ASK QUESTIONS AND RECEIVE SATISFACTORY ANSWERS REGARDING THIS AGREEMENT,
UNDERSTANDS HER RIGHTS AND OBLIGATIONS UNDER IT, AND SIGNED IT OF HER OWN FREE
WILL AND VOLITION.

-5-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Executive and Company have executed this
Agreement as of the date first written above.

 

COMPANY:

 

 

 

 

FARO TECHNOLOGIES, INC.

 

 

 

 

/s/ Jay Freeland

 

 

--------------------------------------------------------------------------------

 

Name:

Jay Freeland

 

Title:

Co-Chief Executive Officer

 

 

 

 

 EXECUTIVE:

 

 

 

 

 

/s/ Barbara Smith

 

 

--------------------------------------------------------------------------------

 

Name:

BARBARA SMITH

 

Address:

 

-6-

--------------------------------------------------------------------------------